Citation Nr: 0328677	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits in 
the calculated amount of $11,469.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision entered in October 2001 by 
the Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That decision denied the veteran's request for 
waiver of an overpayment of improved nonservice-connected 
disability pension benefits in the calculated amount of 
$11,469.  The basis of the Committee's action was that the 
veteran had acted in bad faith in the creation of the 
overpayment in failing to timely report his receipt of 
disability benefits from the Social Security Administration 
(SSA).  


FINDINGS OF FACT

1.  In September 1997, the veteran filed a claim for VA 
nonservice-connected disability pension benefits and within 
such application he indicated that he had no income and 
intended to apply for SSA benefits.  

2.  By a rating decision in May 1998, the veteran was granted 
entitlement to a permanent and total disability rating for 
pension purposes.  He was advised of the award of VA 
nonservice-connected disability pension benefits and of the 
necessity for prompt reporting of income from all sources and 
any changes in family income or net worth.

3.  Having advised the veteran in January 2001 of its 
proposal to reduce his VA pension benefits, effective from 
January 1999, the RO effectuated the reduction in March 2001, 
based on unreported SSA income.  Such reduction in VA pension 
benefits resulted in the creation of an overpayment in the 
calculated amount of $11,469.

4.  Received by VA in December 2001 was correspondence, dated 
December 15, 1998, wherein the veteran indicated that he had 
recently been awarded SSA benefits of $581 monthly, effective 
from January 1999.  This correspondence was witnessed by a 
third party and that party has provided a statement 
indicating that he mailed the December 1998 letter at a 
postal facility in Orlando, Florida.  

5.  It is the veteran's sworn testimony that he attempted to 
communicate with VA, prior to and following his mailing to 
the RO of the December 1998 letter regarding his receipt of 
SSA benefits.  

6.  The record does not reflect that the veteran engaged in 
actions reflective of an intent to seek an unfair advantage, 
with knowledge of the likely consequences and a resultant 
loss to the government.


CONCLUSION OF LAW

An overpayment of VA nonservice-connected disability pension 
benefits totaling $11,469 was not created through bad faith 
on the part of the veteran.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, was not 
applicable to cases involving waiver of recovery of 
overpayment claims, with the Court finding that the statute 
at issue in such cases was found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA were 
relevant to a different chapter, i.e., Chapter 51, Title 38, 
United States Code).  Therefore, the VCAA is not for 
application in this matter.

A review of the evidence of record discloses that the veteran 
filed a VA Form 21-527, Income-Net Worth and Employment 
Statement, seeking nonservice-connected pension benefits in 
September 1997.  At that time he reported that he had no 
income and that he intended to file a claim for SSA benefits.  
In May 1998, the RO found the veteran entitled to a permanent 
and total disability rating for pension purposes and, later 
in the same month, he was advised of the award of VA 
nonservice-connected disability pension benefits, effective 
from October 1997, based on no income from earnings, SSA, 
retirement, or other sources.  By the May 1998 award letter, 
he was advised specifically to advise VA promptly of any 
change in income.  

In late November 1998, the RO advised the veteran by letter 
of a change in his award of VA pension, based on a cost of 
living adjustment, effective from December 1, 1998.  This 
determination advised the veteran that his net countable 
income was zero.  He was directed to notify VA of any change 
in income, including his receipt of SSA benefits.  

The RO is not thereafter shown to have communicated with the 
veteran until January 2001, at which time the RO informed the 
appellant by letter that VA was proposing to reduce his 
pension benefits based on unreported SSA benefit income.  
That proposal was thereafter effectuated in March 2001, and 
an award action was initiated to reduce the appellant's 
pension benefits, effective from January 1, 1999.  An award 
adjustment followed, based on the veteran's reporting of 
unreimbursed medical expenses for 1999 and 2000.  

An overpayment in benefits was created following the above-
noted adjustments to the veteran's pension award and the 
veteran was advised by a March 2001 letter from the VA's Debt 
Management Center that the calculated amount of that 
overpayment was $11,469.  Following entry of the veteran's 
request for waiver in April 2001, in which he alleged that he 
had timely advised VA of his receipt of SSA benefits, the 
Committee on Waivers and Compromises in October 1991 denied 
the veteran's waiver request on the basis that he had acted 
in bad faith in the creation of the indebtedness.  In this 
regard, the Committee found that the veteran had failed to 
timely report his income, although he was previously advised 
that the rate of pension benefits was directly related to his 
income and that it was his responsibility to advise VA of his 
income from all sources.  

Received by VA in December 2001 along with a notice of 
disagreement was a copy of correspondence, dated December 15, 
1998, addressed to the RO, in which the veteran indicated 
that he had recently been awarded SSA benefits of $581 
monthly, effective as of January 1999.  Such correspondence 
was signed by the veteran as well as a witness.  The witness 
is noted to have executed a signed statement, dated in 
December 2001, in which he reported having mailed the 
December 1998 letter at an Orlando, Florida office of the 
United States Postal Service.  

Testimony was offered by the veteran at a hearing before the 
Committee on Waivers and Compromises in May 2002, to the 
effect that he had in fact timely advised VA of his receipt 
of SSA benefits by means of December 1998 correspondence.  He 
also testified that prior to and after he sent such letter he 
attempted to communicate by telephone with VA personnel as to 
his receipt of SSA disability benefits and the impact of such 
benefits on his VA pension award.  He further stated that he 
was advised to await written instructions from VA and that 
such instructions were not received until he was informed of 
the proposed reduction in pension benefits in early 2001. 

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation of a material fact, or (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  A 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).

After a review of the assembled evidence, including the oral 
and written testimony, the Board finds that the veteran's 
actions in the creation of the overpayment in question were 
not such as to preclude waiver of recovery on the basis of 
bad faith.  Evidence is provided that the veteran attempted 
to advise VA in a timely fashion of his award of SSA 
benefits, and while the record fails to prove or disprove 
allegations of numerous telephone contacts with VA leading up 
to and following the mailing of his December 1998 letter to 
the RO, it cannot reasonably be concluded that he has acted 
with an intent to seek an unfair advantage in this instance.  
It is noteworthy, too, that there is no record that the 
veteran was asked to provide periodic verification of his 
continued eligibility for VA pension at any time during 1998, 
1999, or 2000, or that VA otherwise contacted him as to cost 
of living adjustments in his pension award or for any other 
reason during 1999 or 2000.  Accordingly, waiver of recovery 
of the overpayment of nonservice-connected disability pension 
benefits of $11,469 is not precluded by bad faith on the part 
of the veteran.  The case must therefore be returned to the 
RO for consideration whether waiver is warranted under the 
principles of equity and good conscience. 


ORDER

The veteran did not act in bad faith.  Waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302.



REMAND

In light of the above-noted determination return of this case 
to the Committee on Waivers and Compromises is required for 
further consideration.  Specifically, it must be ascertained 
whether collection of the debt would be contrary to the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.965(a).  Certain other development, 
as set forth below, must also be accomplished prior to any 
further Committee action.

Accordingly, and to ensure the veteran's receipt of due 
process of law, this case is REMANDED for the following 
actions:

1.  Attempts must be made to ascertain 
whether the RO, the VA's Debt Management 
Center, or any other VA facility has in 
its possession the veteran's 
correspondence of December 15, 1998.  If 
so, that document must be obtained and 
made a part of the veteran's claims 
folder.  In addition, all telephone logs 
or other data evidencing telephone 
communications between the veteran and 
the RO and Debt Management Center during 
1998, 1999, and 2000, should also be 
obtained for inclusion in the claims 
folder.  

2.  The veteran should be provided with a 
VA Form 20-5655, Financial Status Report, 
and asked to complete it fully and return 
it to the RO.

3.  Thereafter, the Committee on Waivers 
and Compromises should readjudicate the 
veteran's request for waiver and address 
whether recovery of the overpayment would 
be contrary to the principles of equity 
and good conscience.  In doing so, the 
Committee must address why there is no 
evidence of record that the veteran was 
requested in writing to complete an 
annual eligibility verification report 
for the years in question.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response by the veteran.

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  By this action, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this matter. The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



